UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6627


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS JEFFERSON PRICE, III, a/k/a Thomas Price,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:98-cr-00104-CCE-1)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Jefferson Price, III, Appellant Pro Se. Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Jefferson Price, III, appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         United       States    v.   Price,    No.

1:98-cr-00104-CCE-1 (M.D.N.C. Apr. 14, 2016).                  We dispense with

oral    argument   because      the    facts   and    legal    contentions    are

adequately    presented    in    the    materials     before   this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2